Citation Nr: 0419829	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left thumb 
disability.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
arthritis.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for right shoulder 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granted nonservice-connected 
pension and denied service connection for disabilities of the 
left thumb, right thumb, left knee, right shoulder, hepatitis 
B and C, right knee, and left shoulder.  The veteran filed a 
notice of disagreement in April 2003 wherein he noted 
disagreement only with the denial of the claims for service 
connection for disabilities of the left thumb, right and left 
knees, and right and left shoulders.  The RO issued a 
statement of the case with respect to the denial of the 
claims in September 2003 and received the veteran's 
substantive appeal in October 2003.  

For the reasons set forth below, the issues of whether new 
and material evidence has been received to reopen claims for 
service connection for a left thumb disability, a left knee 
disability, and a right shoulder disability are being 
remanded to the RO, via the Appeals Management Center  (AMC) 
in Washington, D.C.  With respect to these issues, VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran does not suffer from a current, chronic right 
knee disability.  

2.  While the veteran sustained an abrasion to his left 
shoulder in service, the competent evidence indicates that a 
chronic left shoulder disability, diagnosed as arthritis, was 
first diagnosed several years after service, is not shown to 
be etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).  

2.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the April 2003 rating decision, and the September 2003 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claim and the bases for the denial of the claims.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of February 
2003) and have been afforded opportunities to submit such 
information and evidence.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In the present case, the veteran submitted his claims for 
service connection for a right knee disorder and a left 
shoulder disorder in January 2003.  In a February 2003 
letter, pursuant to the VCAA, the RO advised the appellant of 
the types of evidence that needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claims, including complete authorizations to obtain VA and 
private medical evidence.  For the above reasons, the Board 
finds that the RO's notice in February 2003 substantially 
complied with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  In response to the RO's February 2003 letter 
the veteran identified VA treatment and treatment in service 
at Fort Bragg.  The RO subsequently obtained the veteran's VA 
outpatient treatment records.  His service medical records, 
showing treatment at Fort Bragg were already of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

The veteran contends that current right knee and left 
shoulder conditions are the result of a motorcycle accident 
in service or due to multiple parachute jumps.  

His service medical records are of record.  A June 1972 pre-
induction examination did not reveal any complaints or 
findings of a right knee or left shoulder condition.  Reports 
of Medical Examinations dated in November 1972 and October 
1976 did not reveal any musculoskeletal defects or defects of 
the upper or lower extremities.  An emergency room report 
dated in January 1978 indicated that the veteran was seen for 
treatment after being hit by a motorcycle.  He complained of 
pain in his left shoulder, right hand, and right knee.  An x-
ray revealed a Rolando fracture of the first metacarpal.  A 
physical examination noted mild tenderness of the left 
shoulder and right knee.  The assessment was an abrasion.  
The veteran was placed upon restricted duty for six weeks due 
to the fracture of the right hand and the injury to the left 
knee.  

Service medical records reveal no further medical treatment 
for a right knee of left shoulder condition.  In April 1980, 
the veteran elected to forego a service separation 
examination.  

VA outpatient treatment records reveal that in November 1999, 
the veteran was seen for treatment with complaints of pain in 
the bilateral shoulders, left knee and right ankle.  He 
reported a history of a crushed vertebra in his back in 1980.  
Upon examination, the right knee, ankle and both shoulders 
showed no signs of erythmia, crepitus or swelling.  There was 
significant low back tenderness with pain radiating down the 
buttocks or legs.  The diagnostic impression was low back 
pain, arthritis, degenerative joint disease and hypertension.  
The veteran reported for an x-ray examination in November 
1999 with complaints of bilateral shoulder pain.  Two views 
of the left shoulder showed mild glenohuneral joint 
degenerative change.  The acromioclavicular joint appeared 
intact.  There was no evidence of fracture, injury or mal 
alignment.  

The veteran was afforded a VA examination in December 2000.  
His complaints pertained primarily to a painful right 
shoulder and left knee and ankle.  He did report pain with 
abduction of both of his shoulders particularly when combing 
his hair.  A physical examination noted that both upper 
extremities were limited to 90 degrees of abduction.  There 
was full range of motion of the knees.  There was 5/5 
strength in both the upper and lower extremities.  The 
pertinent impression was arthritis.  

A December 2000 x-ray examination of the left shoulder 
revealed no evidence of acute fracture or dislocation.  There 
were degenerative changes present with osteophytes off the 
inferior aspect of the glenoid as well as subchondral cyst 
along the lateral aspect of the humeral head.  

VA outpatient treatment records from January 2002 to March 
2003 do not show treatment for a right knee or left shoulder 
disorder.  They do reflect frequent treatment for low back 
pain with pain radiating into the legs and buttocks. A March 
2003 note showed a diagnosis of spinal stenosis with lumbar 
radiculopathy and further noted that the veteran was 
scheduled to undergo a L5-S1 decompression and fusion in 
April 2003.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran contends that a current right knee disorder and 
left shoulder disorder are due to a motorcycle accident in 
service or the result of parachute jumping.  

Initially, and with respect to the right knee, the competent 
evidence of record does not reflect that the veteran suffers 
from a current, chronic, right knee disability.  VA 
outpatient treatment records do not show treatment for a 
right knee condition, and during the December 2000 VA 
examination, there were no complaints attributable to the 
right knee and the right knee showed normal range of motion 
upon examination.  As indicated above, Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, the appeal must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the claimed disability--has 
not been met.  

With respect to the claim for service connection for a left 
shoulder disability, the current evidence of record indicates 
that the veteran suffers from arthritis of the shoulders.  
The medical evidence does not include any history or any 
opinion linking arthritis of the left shoulder to an incident 
or injury in service.  The service medical records do note 
the veteran's complaints of pain after being hit by a 
motorcycle in January 1978.  However, the assessment was an 
abrasion.  The service medical records do not reflect further 
treatment for a right shoulder condition in service or during 
the one-year period following service.  

As such, the Board finds that the preponderance of the 
credible and probative evidence is against finding that a 
current left shoulder disorder is due to service, or in 
particular, due to being hit by a motorcycle or do to 
parachute jumping in service.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55-57.


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left shoulder disability is denied.  


REMAND

By way of a January 2001 rating decision, in pertinent part, 
entitlement service connection was denied for claimed 
disabilities of the left thumb, left knee and right shoulder.  
The veteran was advised of the decision in January 2001 but 
did not initiate an appeal.  Accordingly, such decision is 
final and may not be reopened but for following the receipt 
of new and material evidence.  38 U.S.C.A. § 7105.  

In January 2003, the veteran sought to reopen the claims.  It 
appears however, that the RO readjudicated such claims on a 
de novo basis and did not consider such on the basis of the 
receipt of new and material evidence.  In this respect, the 
Veterans Claims Assistance Act of 2000 (VCAA) provided for 
the re-adjudication of claims that were denied as "not well-
grounded," and became final during the period beginning on 
July 14, 1999, and ending on November 9, 2000.  38 U.S.C.A. 
§ 5107, Historical and Statutory Notes, Effective Dates and 
Applicability Provisions (West Supp. 2001).  The VCAA also 
provides that such final claims are to be re-adjudicated "as 
if" the previous denial of that claim had not been made.  
Id. 

However, in these cases, the veteran's claims were considered 
on the merits and were not denied as "not well-grounded".  
Moreover, the claims did not become final during the period 
beginning on July 14, 1999, and ending on November 9, 2000.  
As such, it was procedurally improper for the RO to 
adjudicate the claims as one for service connection, without 
first addressing the issues of finality.  

For these reasons the Board has listed the claims for service 
connection for disabilities of the left thumb, left knee, and 
right shoulder and claims to reopen.  
Thus, the preliminary question of whether new and material 
evidence has been presented to reopen a previously denied 
claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

However, prior to the Board's consideration of such issues, 
the veteran must first be afforded notice pursuant to the 
VCAA.  A VCAA notice must be provided before initial 
adjudication of a claim and must specifically:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  

Additionally, the RO must give the appellate another 
opportunity to provide information and/or evidence pertinent 
to the claims on appeal.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  After providing the 
required notice-to include soliciting authorization to 
enable the RO to obtain outstanding records from specific 
medical care providers identified in the record-the RO 
should obtain any additional evidence for which the appellant 
provides sufficient information, and, if necessary, 
authorization.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.

In view of the above, these matters are REMANDED to the RO, 
via the AMC, for the following action:  

1.  The RO should send the appellant and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
appellant provide any evidence in his 
possession that pertains to the claims.  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims for service connection for a left 
thumb disability, a left knee disability 
and a right shoulder disability on the 
basis of new and material evidence and in 
light of all pertinent evidence and legal 
authority.  

4.  If the benefits sought on appeal 
remain adverse to the appellant, the RO 
must furnish to the appellant and his 
representative an appropriate 
Supplemental Statement of the Case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



